OPINION
By HORNBECK, J.:
Submitted on motion of defendant for leave to appeal from a judgment and sentence of the Common Pleas Court. The motion is supported by an affidavit of the mother of the defendant and by the professional statement of Mr. James E. Meals of Bayley, Meals and Taggert who are counsel for the defendant for the purpose of securing the leave to appeal.
From the facts appearing, we are satisfied that the defendant, by his mother, made diligent effort during the period within which the appeal could have been perfected as a matter of right, to secure counsel to perfect an appeal. Unfortunately, through no fault of the mother, she was unable to accomplish her purpose within the 30 days subsequent to the sentence of her son.
Under the circumstances, the leave to appeal will be granted and entry may be prepared accordingly and submitted to the prosecuting attorney for approval before it is sent to the Court.
WISEMAN, PJ, MILLER, J, concur.